

116 HRES 707 IH: Congratulating Seattle Sounders FC on winning the 2019 Major League Soccer Cup.
U.S. House of Representatives
2019-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 707IN THE HOUSE OF REPRESENTATIVESNovember 15, 2019Ms. DelBene (for herself, Mr. Larsen of Washington, Ms. Jayapal, Mr. Kilmer, Mr. Newhouse, Mr. Heck, Ms. Schrier, Mr. Smith of Washington, and Mrs. Rodgers of Washington) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCongratulating Seattle Sounders FC on winning the 2019 Major League Soccer Cup.
	
 Whereas, on November 10, 2019, Seattle Sounders FC won the 2019 Major League Soccer Cup; Whereas that win on November 10, 2019, is the second Major League Soccer championship won by Seattle Sounders FC in the 11 years that the Seattle Sounders have been in Major League Soccer;
 Whereas Seattle Sounders FC beat the Toronto Football Club 3–1 in the 2019 Major League Soccer Cup; Whereas Seattle Sounders FC—
 (1)dominated the competition in the regular season, with 16 wins and 10 losses; (2)qualified for the Major League Soccer Cup Playoffs for an unprecedented 11th straight season; and
 (3)earned the number two seed in the Major League Soccer Western Conference; Whereas Seattle Sounders FC plays home games at CenturyLink Field in Seattle, Washington, and, on November 10, 2019, 69,274 Seattle Sounders FC fans from across the State of Washington packed CenturyLink Field and set the record for the largest crowd at a sporting event in the 17-year history of the stadium;
 Whereas the 2019 roster of the Seattle Sounders FC players includes— (1)Saad Abdul-Salaam;
 (2)Xavier Arreaga; (3)Will Bruin;
 (4)Handwalla Bwana; (5)Jonathan Campbell;
 (6)Emanuel Cecchini; (7)Jordy Delem;
 (8)Justin Dhillon; (9)Stefan Frei;
 (10)Bheem Goyal; (11)Joevin Jones;
 (12)Kim Kee-hee; (13)Kelvin Leerdam;
 (14)Danny Leyva; (15)Nicolás Lodeiro;
 (16)Chad Marshall; (17)Bryan Meredith;
 (18)Jordan Morris; (19)Trey Muse;
 (20)Alfonso Ocampo-Chavez; (21)Víctor Rodríguez;
 (22)Cristian Roldan; (23)Alex Roldan;
 (24)Raúl Ruidíaz; (25)Harry Shipp;
 (26)Luis Silva; (27)Brad Smith;
 (28)Gustav Svensson; (29)Nouhou; and
 (30)Román Torres; Whereas Seattle Sounders FC defender Kelvin Leerdam scored the first goal in the 57th minute of the championship game;
 Whereas Seattle Sounders FC midfielder Víctor Rodríguez— (1)scored the second goal in the 76th minute; and
 (2)received the 2019 Major League Soccer Cup Most Valuable Player award; Whereas Seattle Sounders FC forward Raúl Ruidíaz scored the third and final goal in the 90th minute;
 Whereas Seattle Sounders FC forward Jordan Morris— (1)scored a career-high 13 goals and a career-high eight assists throughout the 2019 season; and
 (2)received the 2019 Major League Soccer Comeback Player of the Year award after suffering a torn anterior cruciate ligament (ACL) in 2018;
 Whereas Seattle Sounders FC Head Coach Brian Schmetzer won his second Major League Soccer Cup; Whereas the 2019 Seattle Sounders FC coaching and technical staff includes—
 (1)Head Coach Brian Schmetzer; (2)Assistant Coach Gonzalo Pineda;
 (3)Assistant Coach Djimi Traore; (4)Assistant Coach Preki;
 (5)Club Director of Goalkeeping Tom Dutra; (6)General Manager and President of Soccer Garth Lagerwey; and
 (7)Vice President of Soccer Chris Henderson; Whereas the owners of Seattle Sounders FC, Adrian Hanauer, Drew Carey, Jody Allen, and Peter Tomozawa, and the 11 families that this year joined the ownership contingent, have built a culture of success and contributed greatly to Seattle, Washington, and the surrounding region through philanthropy;
 Whereas Seattle Sounders FC has exhibited dedication to positive social impacts by strengthening communities through the RAVE Foundation partnership with organizations in Seattle, Washington, and the surrounding region; and
 Whereas the dedication and hard work of Seattle Sounders FC has inspired and empowered girls, boys, women, and men of all ages: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes Seattle Sounders FC for winning the 2019 Major League Soccer Cup;
 (2)applauds the people of Seattle, Washington, and the surrounding region for their enthusiastic support of Seattle Sounders FC;
 (3)supports equity in men’s and women’s professional sports; and (4)respectfully requests that the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to Seattle Sounders FC Head Coach Brian Schmetzer, Assistant Coach Djimi Traore, General Manager and President of Soccer Garth Lagerwey, Vice President of Soccer Chris Henderson, and the existing ownership contingent of Adrian Hanauer, Drew Carey, Jody Allen, and Peter Tomozawa and the 11 families who shall be mentioned by name below:
 (A)Terry Myerson and Katie Myerson. (B)Russell Wilson and Ciara.
 (C)Benjamin Hammond Haggerty Macklemore and Tricia Davis. (D)Satya Nadella and Anu Nadella.
 (E)Amy Hood and Max Kleinman. (F)Joe Belfiore and Kristina Belfiore.
 (G)Soma Somaseger and Akila Somasegar. (H)Chee Chew and Christine Chew.
 (I)David Nathanson and Sabina Nathanson. (J)Brian McAndrews and Elise Holschuh.
 (K)Mark Agne and Tomoko Agne. 